Exhibit 10.1

 

 

Third Amendment to Employment Agreement

 

This Third Amendment (“Third Amendment”), to the Employment Agreement (the
"Agreement") dated January 6, 2017 between Usio, Inc. ("Usio") and Tom Jewell
(“Executive") is made on the 22nd day of October, 2020, and is made part of the
Agreement which is hereby amended as follows:

 

1.         Definitions.  All capitalized terms used herein and not expressly
defined herein shall have the respective meanings given to such terms in the
Agreement.

 

2.         Entire Agreement.  Except as expressly modified by this Third
Amendment, the Agreement shall be and remain in full force and effect in
accordance with its terms and shall constitute the legal, valid, binding and
enforceable obligations of Usio and Executive.

 

3.         Successors and Assigns.  This Third Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

 

4.         Section References.  Section titles and references used in this Third
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

5.        Now, therefore, in consideration of the mutual covenants set forth
herein and for other good and valuable consideration, the adequacy, receipt and
sufficiency of which are hereby acknowledged:

 

   

a.

 The Base Salary as set forth in Schedule 4(a) of Schedule 1 to the Agreement is
hereby amended to be $240,000 per annum effective October 12, 2020.

 

This Third Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.

 

In witness thereof, the parties hereto have caused this Third Amendment to
the Employment Agreement on the day and year first above written.

 

Usio, Inc.

 

Executive

 

 

 

By: /s/ Louis A. Hoch

 

By: /s/ Tom Jewell

Name: Louis A. Hoch

 

Name: Tom Jewell

Title: Chief Executive Officer and President

 

Title: Chief Financial Officer

 

 

 

 